 Case 16-37078       Doc 133     Filed 05/01/19 Entered 05/01/19 15:02:56            Desc Main
                                  Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                       )       Chapter 7
                                             )
DONALD M. SEMENIUK,                          )       Case No. 16-37078
                                             )
                      Debtor.                )       Judge Carol A. Doyle


                                 CERTIFICATE OF NOTICE

       The undersigned, an attorney, certifies that he caused to be served a copy of the NOTICE
OF TRUSTEE’S FINAL REPORT AND APPLICATION FOR COMPENSATION AND
DEADLINE TO OBJECT (NFR) on the attached service list, via the ECF court system, or by
enclosing same in an envelope addressed to them, with postage fully prepaid, and by depositing the
envelope in the U.S. Mail at 77 West Washington Street, Chicago, Illinois 60602, on this 1st day of
May, 2019.


                                                             /s/ David R. Herzog
                                                            Trustee in Bankruptcy
 Case 16-37078      Doc 133       Filed 05/01/19 Entered 05/01/19 15:02:56     Desc Main
                                   Document     Page 2 of 3


SERVICE LIST                                     Brenda Semeniuk
                                                 4950 West 135th Street
VIA ECF                                          Chicago, IL 60445
Patrick S Layng                                  CRB Auto
c/o M. Gretchen Silver                           PO Box 98541
Office of the U.S. Trustee, Region 11            Las Vegas, NV 89193-8541
219 S Dearborn St, Room 873                      Chris Jewula Contracting
Chicago, IL 60604                                5200 West Roscoe Street
USTPRegion11.ES.ECF@usdoj.gov                    Chicago, IL 60641-4252
Frank J Kokoszka                                 D&S LTD
Kokoszka & Janczur, P.C.                         13809 Research Blvd., Suite 800
19 South LaSalle Street                          Austin, TX 78750-1211
Suite 1201
Chicago, IL 60603                                Discover
fkokoszka@k-jlaw.com                             PO Box 6103
                                                 Carol Stream, IL 60197-6103
Jeff A Whitehead
Law Office of Jeff Whitehead                     Discover Bank
700 West Van Buren                               Discover Products Inc.
Suite 1506                                       PO Box 3025
Chicago, IL 60607                                New Albany, OH 43054-3025
jeffwhitehead_2000@yahoo.com
                                                 Diver, Grach, Quade and Masini, LLP
Gregory K Stern                                  111 North County Street
Monica C O'Brien                                 Waukegan, IL 60085-4344
Rachel S Sandler
Gregory K. Stern, P.C.                           Donald Semeniuk Sr.
53 W Jackson Blvd Ste 1442                       1606 Gulf Blvd.
Chicago, IL 60604                                Indian Rock Beach, FL 33785
greg@gregstern.com
gstern1@flash.net                                Eileen Semeniuk
rachel@gregstern.com                             4435 W. 115th Place
                                                 Alsip, IL 60803-2118
VIA REGULAR MAIL
                                                 Eliana Ruano
Donald M. Semeniuk                               8831 South Mozart Street
4950 West 135th Street                           Evergreen Park, IL 60805-1141
Crestwood, IL 60445
                                                 Fifth Third Bank
A.J. Smith Federal Savings Bank                  MD# ROPS05 Bankruptcy Dept.
14757 S. Cicero Avenue                           1850 East Paris SE
Midlothian, IL 60445-3172                        Grand Rapids, MI 49546-6253
American Express                                 Fifth Third Bank
PO Box 981537                                    Clark Hill PLC
El Paso, TX 79998-1537                           c/o Sandra S. Hamilton
                                                 200 Ottawa Ave., Suite 500
American Express Centurion Bank                  Grand Rapids, MI 49503-2426
c/o Becket and Lee LLP
PO Box 3001                                      Fifth Third Bank
Malvern, PA 19355-0701                           c/o David L. Hazan
                                                 Diver, Grach, Quade and Masini, LLP
AT&T                                             111 North County Street
208 Akard Street, #100                           Waukegan, IL 60085
Dallas, TX 75202-4209
 Case 16-37078      Doc 133       Filed 05/01/19 Entered 05/01/19 15:02:56   Desc Main
                                   Document     Page 3 of 3


Fifth Third Bank
Sherry Lowe Johnson
Clark Hill PLC
130 E. Randolph St., Suite 3900
Chicago, IL 60601-6317

First Midwest Bank
PO Box 580
Joliet, IL 60434-0580

Lois West
Kutchins, Robbins & Diamond, Ltd.
35 E. Wacker Dr., Suite 690
Chicago, IL 60601

Lowe’s
PO Box 530914
Atlanta, GA 30353-0914

O’Keefe Lyons & Hynes LLC
30 North LaSalle Street
Suite 4100
Chicago, IL 60602-2507

Public Service Direct
4614-16 West 137th Street
Crestwood, IL 60418-1927

Sam’s Club
PO Box 530942
Atlanta, GA 30353-0942

Semford Management
4614 West 137th Street
Midlothian, IL 60445
Winona National Bank
PO Box 499
Winona, MN 55987-0499
